                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

 ANTHONY PORTER,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )           No. 1:18-CV-00139-AGF
                                                  )
 CAPE GIRARDEAU COUNTY SHERIFF'S                  )
 OFFICE, et al.,                                  )
                                                  )
                Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of Defendants’ renewed motion (ECF NO.

57) to dismiss and appointed counsel’s second motion (ECF No. 58) for extension of time to file

an amended complaint. Although the Court will grant appointed counsel’s second motion for

extension, the Court will order counsel to promptly meet with Plaintiff and to file an amended

complaint no later than 45 days after date of this Order.

       The Court also notes that the deadlines for discovery and for filing dispositive motions in

the current Case Management Order (ECF No. 21) have expired and that, despite its numerous

Orders directing counsel to confer regarding amendment to these deadlines, the parties have yet

to file a motion to amend the CMO.

       Accordingly,

       IT IS HEREBY ORDERED that appointed counsel’s motion (ECF No. 58) for

extension of time to file an amended complaint is GRANTED as follows: appointed counsel

shall file an amended complaint on behalf of Plaintiff no later than December 2, 2019. If an

amended complaint is not timely filed, Defendants may renew their motion to dismiss the current

complaint.
       IT IS FURTHER ORDERED that Defendants’ renewed motion to dismiss is DENIED

without prejudice. ECF No. 57.

       IT IS FURTHER ORDERED that the parties shall meet and confer and shall file, no

later than November 6, 2019, any appropriate motion to amend the Case Management Order.

Such motion shall also advise the Court of the parties’ positions concerning the referral of this

action to mediation and when such a referral would be most productive.


                                                  ________________________________
                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE

Dated this 16th day of October, 2019.




                                                -2-
